DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
In response to the applicant’s argument regarding the AIA  status, the examiner sets forth that while the current claims are supported by the latest priority date of 8/24/2006, previously submitted claims did not support a priority date of before March 16, 2013. More specifically the claims submitted 11/06/2018 failed to provide sufficient support to the oldest priority date and received a date of 3/26/2015 as set forth in the office action mailed 5/7/2018. As such, the application is examined under the first inventor to file provisions of the AIA  because it contained claims which had an effective filing date on or after March 16, 2013. 

Allowable Subject Matter
Claims 2-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 2, the closest prior art of record is Kokubu (US 6,162,052), which discloses an apparatus for treating an infected or decaying condition in a tooth, the apparatus comprises a laser system, a source of a laser light beam, an elongate optical fiber  connected to the source which comprises a substantially cylindrical and untapered segment from adjacent a proximal end of the elongate optical fiber to adjacent the tip with a conical outer surface which tapers to an apex, and a sheath that extends from adjacent the proximal end of the elongate optical fiber to a terminus edge spaced. Kokubu fails to disclose the terminus edge spaced proximally from a distal end of the tapered tip towards the proximal end of the elongate optical fiber by a distance between 2 mm and 10 mm. Prior art of record Hack et al (US 5,897,314) discloses an exposed end of an optical fiber with a space between a terminus edge of the sheath and the distal end of the tapered tip. However, the prior art of record fails to disclose a distance which is between 2 mm and 10 mm, where the disclosed distance provides a desired therapeutic effect on the immersion fluid in the tooth. Furthermore, the applicant presents persuasive arguments set forth on pages 9-10 of the Remarks, which is supported by the specification which recites in summary that the immersion of a tip with the sheath removed for 2 to 10 mm directly upstream of the tapered section shows markedly better production of photoacoustic waves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772